Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered October 22, 2004, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
We perceive no basis for reducing the sentence. Our in camera review of the grand jury minutes establishes that there is no merit to defendant’s other argument. Concur—Tom, J.P, Mazzarelli, Friedman, Marlow and Malone, JJ.